Case: 18-50093      Document: 00514589768         Page: 1    Date Filed: 08/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50093                     United States Court of Appeals

                                  Summary Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 7, 2018

BRANDI K. STOKES,                                                      Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

CHRISTOPHER LANCE CORSBIE; PERRY QUILLIN MINTON; UNITED
STATES OF AMERICA,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-115


Before REAVLEY, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM:*
       Lacking any jurisdiction for this court to entertain claims against the
United States, the judgment is affirmed.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.